
	
		III
		110th CONGRESS
		1st Session
		S. RES. 378
		IN THE SENATE OF THE UNITED STATES
		
			November 14, 2007
			Ms. Murkowski (for
			 herself, Mr. Akaka,
			 Mr. Stevens, Mr. Bingaman, Mr.
			 Isakson, Mr. Lott,
			 Mr. Dorgan, Mr.
			 Bennett, Mr. Shelby,
			 Ms. Mikulski, Mr. Roberts, Mrs.
			 Dole, Mr. Inouye,
			 Mr. Lautenberg, Mr. Casey, Mr.
			 Obama, Mr. Bunning,
			 Mr. Inhofe, Mr.
			 Domenici, Mr. Crapo,
			 Mr. Coleman, Mr. Graham, Mr.
			 Salazar, Mr. Brownback,
			 Mr. Voinovich, Mr. Nelson of Florida, Mr.
			 Biden, Mrs. Clinton,
			 Mr. Craig, Mr.
			 Martinez, Mr. McCain,
			 Mr. Johnson, Mrs. Hutchison, Mr.
			 Gregg, Ms. Stabenow,
			 Mr. Kennedy, Mr. Sununu, Mr.
			 Cochran, Mr. Whitehouse, and
			 Mr. Baucus) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Recognizing and thanking all military
		  families for the tremendous sacrifices and contributions they have made to the
		  Nation.
	
	
		Whereas there are currently more than 3,000,000 immediate
			 family members of individuals serving in the Armed Forces;
		Whereas these family members bear the most immediate and
			 profound burden of the absence of their loved ones during the performance of
			 their duties;
		Whereas these families have been the bedrock of support
			 and strength for our Nation's Armed Forces for over 230 years;
		Whereas military families serve this country with an equal
			 amount of dedication and patriotism as their loved ones who are fighting for
			 the United States;
		Whereas the families of servicemembers—whether in the
			 regular components of the Armed Forces, the Reserve, or the National Guard—feel
			 enormous amounts of pride, love, and trepidation during the absence of their
			 loved ones;
		Whereas it is essential that the Nation recognize the
			 contributions made by military families and celebrate their strength;
			 and
		Whereas the Senate stands in humble respect of the
			 sacrifice made by our military families: Now, therefore, be it
		
	
		That the Senate—
			(1)honors the
			 families of members of the Armed Forces and recognizes that they too share in
			 the burden of protecting the Nation;
			(2)urges the people
			 of the United States to join with the Senate in thanking military families for
			 their tremendous sacrifice on behalf of the Nation; and
			(3)recognizes with
			 great appreciation the contributions made by military families in providing the
			 essential personal support that our Nation's warriors need.
			
